As filed with the Securities and Exchange Commission on March 30, 2010 Registration No. 333-150306 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 2 TO: FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHOCOLATE CANDY CREATIONS, INC. (Name of Registrant in Its Charter) Delaware 2060 20-5911117 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No) 130 Shore Road, Suite 238 Port
